DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/13/2021 amended claims 1, 3-4, 6 and 29 and cancelled claims 2, 5 and 7-9.  Applicants’ amendments overcome the 35 USC 112 rejections from the office action mailed 7/13/2020; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over Okada and the 35 USC 102/103 rejections over Tamoto from the office action mailed 7/13/2020; therefore these rejections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Carrera from the office action mailed 7/13/2020; therefore this rejection is maintained below.  Also, applicants’ arguments are not persuasive in overcoming the double patenting rejections from the office action mailed 7/13/2020; therefore these rejections are maintained below.  

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 is dependent from claim 5 which is cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-4, 6, 10-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Okada, US Patent Application Publication No. 2007/0281873 (hereinafter referred to as Okada).  
Regarding claims 1, 3-4, 6, 10, 12-14, 16-23 and 27, Okada discloses a lubricating oil composition comprising greater than 50 wt% of an ether based oil, such as, 2-propylheptyl decyl ether, 2-pentylnonyl octyl ether and 2-heptylundecyl nonyl ether and R groups including cyclohexyl groups (as recited in claims 1, 3-4, 6, 10 and 12) (see Abstract and Para. [0038] and [0050]) to which is added additives including 0.03 to 5 wt% of a phenolic or aminic antioxidant, such as, 2,6-di-tert-butyl-4-methylphenol and/or monooctyldiphenylamine (as recited in claims 1 and 16-23) (Para. [0029] and 2/s (as recited in claim 14) (Para. [0092]-[0094]).     

Regarding claim 11, while Okada does not specifically disclose that the compounds are prepared from bio-derived feedstock, claim 11 is in product-by-process format, and since the ether of Okada meets the structural limitations of the claimed compound, it is considered to be obtainable from bio-derived feedstock, noting that claim 11 does not place any limitations on the process by which the compound is to be obtained. The ethers of Okada also meet the limitations of claim 11 since “biobased carbon” would not lead to a structural difference in the compound.  
Regarding claim 15, Okada does not explicitly disclose the limitations of claim 15.  It is the position of the examiner, however, that as Okada discloses all the compositional limitations of claim 1 that Okada inherently reads on claim 15.  
Regarding claim 24, Okada does not require any phosphorus-containing additives therefore the compositions of Okada have zero phosphorus which is within the range recited in claim 21 (see Examples).  
Regarding claim 28, see discussion above.  

Claim Rejections - 35 USC § 103
7.	Claims 1, 3-4, 6, 10-24, 27-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Carrera et al., International Publication No. WO/2014/207235 (hereinafter referred to as Carrera – for citation purposes USPG-PUB No. 2016/0137945 is being used).  
Regarding claims 1, 3-4, 6, 10-23, 16-19, 27, 29 and 32, Carrera discloses a lubricating oil composition for internal combustion engines (as recited in claims 29 and 32) (Para. [0141]) comprising greater than 50 wt% of an ether based oil represented by the formula in paragraph 0043 of Carrera which is derived from at least 47 wt% bio-based carbon (as recited in claims 1, 3-4, 6 and 10-12) (see Abstract and Para. [0103], [0110] and [0120]) to which is added additives including a minor concentration of an antioxidant, such as those enumerated in paragraph 0134 of Carrera (as recited in claims 1 and 16-23) (Para. [0120] and [0134]), a Group I-IV base oil can be additionally added (as recited in claim 13) (Para. [0111]) and additional additives including ZDDP (as recited in claim 27) (Para. [0131]) wherein the composition has a KV100 above 2.2 mm2/s (as recited in claim 14) (see Examples).     
The difference between Carrera and claim 1 is that the range for the antioxidant additive disclosed in Carrera overlaps the range recited in claim 1.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”


Regarding claim 24, Carrera does not require any phosphorus-containing additives therefore the compositions of Carrera have zero phosphorus which is within the range recited in claim 21 (see Examples).  
Regarding claim 28, see discussion above.  
	
Claim Rejections - 35 USC § 103
8.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Tamoto et al., US Patent Application Publication No. 2014/0256607 (hereinafter referred to as Tamoto).  
	Regarding claims 25-26, Okada discloses all the limitations discussed above but does not explicitly disclose boron or magnesium concentrations as recited in claims 25-26.  
	Tamoto discloses lubricating oil compositions for use in gears and transmissions in vehicles (Para. [0084]) comprising a base oil blend of (A) 53.5 wt% of an alkoxy-substituted dialkylether, such as, diethyleneglycol hexyl butyl ether (see Table 1), (B) 38.5 wt% of a high viscous PAO synthetic oil, and 0.03 to 5 wt% of a phenolic and/or aminic antioxidant, such as, 2,6-di-tert-butyl-4-methyl phenol and octyl phenyl-alpha-naphthyl amine (Para. [0057]-[0062]) to which is added additional additives, such as, 0.1 to 10 wt% of a magnesium sulfonate, 0.05 to 5 wt% of an antiwear agent, such as, ZDDP (Para. [0063]-[0073] and see Table 1), and added a dispersant to include an .    

Claim Rejections - 35 USC § 103
9.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Carrera in view of Tamoto.  
	Regarding claims 25-26, Carrera discloses all the limitations discussed above but does not explicitly disclose boron or magnesium concentrations as recited in claims 25-26.  
	Tamoto discloses lubricating oil compositions for use in gears and transmissions in vehicles (Para. [0084]) comprising a base oil blend of (A) 53.5 wt% of an alkoxy-substituted dialkylether, such as, diethyleneglycol hexyl butyl ether (see Table 1), (B) 38.5 wt% of a high viscous PAO synthetic oil, and 0.03 to 5 wt% of a phenolic and/or aminic antioxidant, such as, 2,6-di-tert-butyl-4-methyl phenol and octyl phenyl-alpha-.    

Double Patenting
10.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
11.       Claims 1, 3-4, 6, 10-29 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,669,499. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting II
12.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
13.       Claims 1, 3-4, 6, 10-29 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 34-57 of co-pending application No. 16/852,377. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '377 co-pending discloses ether compounds which are covered by the instant claims.  The only difference being that the instant claims further require an antioxidant.  This would have been obvious in light of the disclosures to Okada, Tamoto and Carrera all of which are discussed above and incorporated herein by reference.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

 
Double Patenting III
14.       Claims 1, 3-4, 6, 10-29 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 and 27-28 of co-pending application No. 16/470,242. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '242 co-pending discloses ether compounds which are covered by the instant claims.  The only difference being that the instant claims further require an antioxidant.  This would have been obvious in light of the disclosures to Okada, Tamoto and Carrera all of which are discussed above and incorporated herein by reference.

Double Patenting IV
15.       Claims 1, 3-4, 6, 10-29 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 and 32 of co-pending application No. 16/470,243. Although the conflicting claims are not identical, they are not patentably distinct from each other. 


Double Patenting V
16.       Claims 1, 3-4, 6, 10-29 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 and 32 of co-pending application No. 16/470,245. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '245 co-pending discloses ether compounds which are covered by the instant claims.  The only difference being that the instant claims further require an antioxidant.  This would have been obvious in light of the disclosures to Okada, Tamoto and Carrera all of which are discussed above and incorporated herein by reference.

Response to Arguments
17.	Applicants’ arguments filed 1/13/2021 regarding claims 1, 3-4, 6, 10-29 and 32 have been fully considered and are not persuasive in regards to the obviousness rejection previously set forth (and the analysis applies to those set forth above as well).  
	Applicants argue that Carrera does not disclose with specificity the use of molybdenum compounds and polymethacrylates as recited in the instant claims.  This argument is not persuasive.  Carrera explicitly discloses the known use of both sets of additive compounds for use in engine oils as required by the claims.  The fact that none 
Applicants also argue that the obviousness rejection is overcome by a showing of unexpected results.  This argument is also not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art.    
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific ether-derived base oils, phenolic antioxidants and amine-based antioxidants present in very narrow concentration which are broadly recited in the instant claims.  Furthermore, the compositions of the instant claims express very specific properties which are not recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771